Exhibit 10.7

 

Confidential Treatment has been requested for portions of this Exhibit. The
Confidential portions have been redacted and are denoted by ***. The
Confidential portions have been separately filed with The Securities and
Exchange Commission.

 

September 29, 2004

 

Ms. Deborah McDermott

President, Broadcast Group

Young Broadcasting

599 Lexington Avenue, 47th Floor

New York, NY 10022

 

Dear Deborah:

 

Reference is made to the Affiliation Agreement (“the Agreement”) between Young
Broadcasting of Lansing, Inc. (“Broadcaster”) and CBS, dated September 19, 1994,
as amended, regarding the affiliation of television station WLNS-TV (“Station”),
in Lansing, Michigan, with the CBS Television Network.

 

You and we mutually agree in this Letter Agreement to the following amendments
and additional terms and conditions of the Agreement


 


1.                                       IN ORDER TO CLARIFY THAT BROADCASTER’S
“FIRST CALL” RIGHTS TO NETWORK PROGRAMS EXTEND TO SUCH PROGRAMS IN DIGITAL
FORMAT, YOU AND WE AGREE THAT THE INITIAL WORDS OF PARAGRAPH 1 OF THE AGREEMENT
PRIOR TO THE START OF SUBPARAGRAPH 1(A) SHALL BE DELETED AND REPLACED BY THE
FOLLOWING LANGUAGE:

 

“1.                                 Offer, Acceptance and Delivery of Network
Programs

 

Broadcaster shall have a “first call”, as set forth below, on the program
offerings of the CBS Television Network (“Network Programs”). Such “first call”
rights shall apply to Network Programs in both analog and digital format, it
being understood that, with respect to digital broadcasting, “Network Programs”
shall refer to the “Primary Network Feed”, which during the digital transition
shall mean the digital version of those programs transmitted to CBS Affiliates
for the purpose of analog broadcasting, and not necessarily to any additional
program streams that may be transmitted by the Network (i.e, “multi-plexed”
programming).”

 


2.                                       IN ORDER TO CLARIFY THAT BROADCASTER’S
NETWORK NON-DUPLICATION PROTECTION AND RETRANSMISSION CONSENT RIGHTS APPLY TO
DIGITAL AS WELL AS ANALOG BROADCASTING OF NETWORK PROGRAMS, YOU AND WE AGREE
THAT THE WORDS “IN ANY AND ALL FORMATS” SHALL BE INSERTED INTO THE SECOND LINE
OF SUBPARAGRAPH 9(B) OF THE AGREEMENT AFTER THE WORDS “NETWORK PROGRAMMING”, AND
IN THE FIRST LINE OF SUBPARAGRAPH 4(B) AFTER THE WORD “SIGNAL”, THUS, THE
BEGINNING OF THESE SUBPARAGRAPHS WILL READ AS FOLLOWS:

 

Subparagraph 9(b)

“Broadcaster shall be entitled to exercise, within Affiliated Station’s Network
Exclusivity Zone, the protection against duplication of network programming in
any and all formats,”

 

Also, due to modification of the FCC’s regulations, you and we agree that the
reference in the same Subparagraph 9(b) to “Section 76.92 through 76.97 of the
FCC rules” shall be amended to read “Sections 76.92 through 76.95 of the FCC
rules.”

 

--------------------------------------------------------------------------------


 

Subparagraph 4(b)

“Broadcasters may grant consent to the retransmission of Affiliates Station’s
signal, in any and all formats . . .”

 


3.                                       IN ADDITION, YOU AND WE AGREE TO THE
FOLLOWING ADDITIONAL TERMS AND CONDITIONS WHICH SHALL BE MADE PART OF THE
AGREEMENT

 

Subject to the same terms and conditions specified in the Affiliation Agreement
including, without limitation, those set forth in Paragraph 4 thereof, and upon
commencement of operation of the Station’s digital (“DTV”) channel, the Station
will, to the same extent as the Agreement provides for carriage of Network
programs on its analog channel, transmit on such DTV channel the digital feed of
such Network programs in the technical format, consistent with the ATSC
standards, provided by CBS, which shall be deemed to include the transmission by
Station of all program related material, as defined below, provided by CBS which
can be accommodated within a six MHz channel carrying a data stream of up to
19.4 megabits per second. It is expressly understood that this Agreement applies
only to the primary network feed in digital format of the program provided by
the Network to its affiliated stations for the purpose of analog broadcasting,
together with any associated program related material, and that Broadcaster will
in no event be required to carry additional Network digital programming (i.e.,
“multiplexed” programming). Consistent with and subject to the foregoing, the
Station shall have the right to use any available portion of its digital signal
for the purpose of transmitting local programs or any other material for any
business purpose; provided, however, that in the event that CBS proposes that
the Station carry Network multiplexed programming or ancillary data which is not
“program related” as defined below, Broadcaster agrees to negotiate in good
faith with CBS regarding the terms pursuant to which such multiplexed
programming or ancillary data may be carried. As used in this paragraph,
“program-related material” shall mean ***.

 


4.                                       SUBJECT TO THE FCC’S RIGHT-TO-REJECT
UNDER SECTION 73.658(E) OF THE FCC’S RULES, STATION WILL PROVIDE FULL,
IN-PATTERN CLEARANCE OF ALL PROGRAMS (OR, ANY PROGRAM’S REPLACEMENT) ON THE CBS
TELEVISION NETWORK PROGRAM SCHEDULE IN ALL DAY-PARTS (INCLUDING, BUT NOT LIMITED
TO, WEEKEND SPORTS PROGRAMMING), AS SET FORTH IN THE ATTACHED SCHEDULE A,
STATION AGREES NOT TO DOWNGRADE (I.E., DELAY TO ANY PERIOD) OR CANCEL CLEARANCE
OF ANY NETWORK PROGRAM WITHOUT THE WRITTEN CONSENT OF CBS.

 

Broadcaster agrees to limit one-time-only primetime preemptions to no more than
20 hours per calendar year allocated proportionally in partial years (“the
Primetime Preemption Cap”), Primetime Preemptions in excess of 20 hours annually
will be deemed a breach of the Agreement unless such preemptions are made
pursuant to Section 73.658(e) of the FCC’s rules.

 

Similarly, Broadcaster agrees to limit one-time-only preemptions of Weekend
Sports programming to no more than 30 hours per calendar year (“the Weekend
Sports Cap”). Weekend Sports preemptions in excess of 30 hours annually will be
deemed a breach of the Agreement unless such preemptions are made pursuant to
Section 73.658(e) of the FCC’s rules.

 

It is understood that Station’s obligations pursuant the above paragraph shall
be subject to Station’s rights under Section 73.658 (e) of the FCC’s rules and
Paragraph 5 (a) of the Agreement, and that Station’s legitimate exercise of such
rights shall in no event be deemed a breach of the obligations set forth in the
above paragraph and shall not count against the Primetime Preemption Cap or the
Weekend Sports Cap as set forth above; provided, however, that nothing in the
foregoing will be construed to permit Station to preempt a program, regardless
of the reason for the preemption, in its live or agreed time period, and then
broadcast such program in a different time period, without the express written
consent of CBS; provided however, Station may broadcast up to 2 how-s of the
CBS’s weekend children’s programming during weekends in other time periods,
except these programs may not be broadcast, without CBS’s consent, in other CBS
Network time periods and must be broadcast in consistent time periods. Clearance
of CBS programming is subject to CBS continuing to offer general entertainment
programming.

 


5.                                       IN ORDER TO EXTEND THE AGREEMENT FOR AN
ADDITIONAL EIGHT (8) YEAR TERM, PARAGRAPH 3(A) OF THE AGREEMENT IS HEREBY
DELETED AND REPLACED BY THE FOLLOWING NEW PARAGRAPH 3(A):

 

“3.                                 Term and Termination.

 

(a)                                  Term.

 

The term of this Agreement shall be the period commencing on October 1, 2004 and
expiring on September 30, 2012, Notwithstanding any provision of any offer or
acceptance under Paragraph 1 hereof; upon the expiration or any termination of
the term of this Agreement, Broadcaster shall have no right whatsoever to
broadcast over Affiliated Station any Network Program.”

 

--------------------------------------------------------------------------------


***         SUBJECT TO REQUEST FOR CONFIDENTIAL TREATMENT; SEPARATELY FILED WITH
THE COMMISSION.

 

2

--------------------------------------------------------------------------------


 


6.                                       THE AFFILIATED STATION’S NETWORK RATE
AND NET COMPENSATION AS SPECIFIED IN PARAGRAPH 2) OF THE AGREEMENT WILL BE
REVISED TO THE AMOUNT SHOWN BELOW ON THE INDICATED EFFECTIVE DATE:

 

Effective
Date

 

Network
Rate*

 

Net
Compensation

 

Oct. 1, 2004 – Dec. 31, 2004

 

$

***

 

$

***

 

Jan. 1, 2005 –Sept. 30, 2005

 

$

***

 

$

***

 

Oct. 1, 2005-Sept. 30, 2006

 

$

***

 

$

***

 

Oct. 1, 2006-Sept. 30, 2014

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

*To be confirmed by the parties.

 


7.                                       STATION AGREES TO PARTICIPATE IN CBS’
COOP AND PROMO SWAP PROGRAMS AT THEIR CURRENT LEVEL AND AS CURRENTLY DEFINED AND
REQUESTED BY CBS.

 


8.                                       THE TERMS OF THIS LETTER AND
AFFILIATION AGREEMENT, AND DISCUSSIONS RELATED THERETO, WILL NOT BE DISCLOSED TO
ANYONE WHO IS NOT EITHER EMPLOYED BY THE STATION OR THE CORPORATE OWNERSHIP OF
THE STATION; IT BEING UNDERSTOOD, HOWEVER, THAT ADHERENCE TO FCC FILING
REQUIREMENTS WILL NOT CONSTITUTE A VIOLATION OF THIS POINT. ANY PRESS RELEASE
REGARDING THE TERMS OF THIS NEGOTIATION OR AGREEMENT, SHALL BE MADE JOINTLY BY
THE PARTIES. THE PARTIES PARTICIPATION IN NEGOTIATIONS RELATED HERETO SHALL
CONSTITUTE THEIR AGREEMENT TO COMPLY WITH THIS CONFIDENTIALITY PROVISION.

 

Further, it is hereby ratified and reaffirmed that throughout this Term the: 1)
Terms of the September 23, 1998 and October 22, 2001 Letter Agreements between
you and us which established, among other things, Station’s NFL Contribution and
placed various program exclusivity requirements on the Network remain in full
force and effect, per the terms of that Letter Agreement (plus any increase or
renewals agreed to by Broadcaster and the CBS Affiliate Board); 2) Station’s
participation in the NCAA Exchange Value Program will continue as set forth in
the December 2, 2003 Letter for the term of this Agreement; and 3) Station’s
participation in CBS Newspath will continue at the current rate of $*** plus
***% annual increase through September 30, 2007 and, thereafter, by such annual
increases agreed to by Broadcaster and the CBS Affiliate Board.

 

As herein amended, all terms and conditions of the Agreement are ratified and
confirmed. All individual reference herein to Station or Broadcaster shill apply
to both collectively.

 

Four copies of this Letter Agreement are enclosed. Please indicate your approval
by signing each copy in the space provided below, retain two copies for your
records, and return two copies to me.

 

Accepted and agreed:

 

YOUNG BROADCASTING
OF LANSING, INC.

CBS AFFILIATE RELATIONS
A Unit of CBS Broadcasting, Inc.

 

 

 

 

By:

/s/ Deborah McDermott

 

By:

/s/ Peter K. Schruth

 

 

 

Peter K. Schruth, President

 

 

Best regards,

 

 

 

 

 

cc:

P. Schruth, D. Comisar, P. Farr

 

 

***  Subject to request for confidential treatment; separately filed with the
Commission.

 

3

--------------------------------------------------------------------------------


 

Schedule A. WLNS

 

 

WLNS Current Clearance of CBS Programming (all times local):

 

Monday-Friday

 

 

 

CBS Morning News

4:30-5:00am

The Early Show

7:00-9:00am   (full network format)

Price Is Right

11:00am-12:00pm

Young & Restless

12:30-1:30pm

Bold & Beautiful

1:30-2:00pm

As The World Turns

2:00-3:00pm

Guiding Light

3:00-4:00pm

CBS Evening News

6:30-7:00pm

Prime Time

8:00-11:00pm

Late Show

11:35pm-12:57pm

Late Late Show

12:37am-1:37am

Up To The Minute

2:37am-4:30am M-F

 

 

 

 

Saturday

 

 

 

Kids Programming:

7:00-8:00am

 

 

Sat. Early Show

9:00-11:00am

 

 

Kids Programming:

11:00am-12:00pm

Sat. Evening News

6:30-7:00pm

Prime Time

8:00-11:00pm

 

 

 

 

Sunday

 

 

 

Kids Programming:

7:00-8:00am

CBS Sun. Morning

9:00-10:30am

Face The Nation

10:30-11:00am

Sun, Evening News

6:30-7:00pm

Prime Time

7:00-11:00pm

 

4

--------------------------------------------------------------------------------